Title: From Alexander Hamilton to Aaron Ogden, 21 September 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York Sepr. 21st. 1799
          
          The enclosed letter from Major Adlum contains a request for a furlough. I have no objection to the thing as far as relates to the command on which the Major is employed independently of his connection with your regiment. In this respect you are the proper Judge, and it is referred to you for determination—If there is nothing in the situation of the regiment to render the thing improper I have to request that you will thank you to signify to Major Adlum that his request is granted.
          With great considn. I am, Sir
        